Citation Nr: 1400489	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for cervical spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) had active service from July 1984 to August 2005. 


This appeal came before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the RO in San Diego, California.  The Board remanded this appeal for additional evidentiary development in December 2010 and May 2011.  Subsequently, the Veteran's claims file was permanently transferred to the RO in Houston, Texas; hence, that RO now has jurisdiction over the claim on appeal.  

In a September 2012 decision, the Board granted an initial rating of 20 percent prior to July 7, 2011 for cervical spondylosis and denied an initial rating in excess of 20 percent throughout the appeal period.  The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR) as to denial of an initial rating in excess of 20 percent, vacated the Board's September 2012 decision, and remanded the claim to the Board for action consistent with the JMR.

The Veteran submitted a January 2013 statement asking for an increased rating for his service-connected low back disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The JMR instructed that the Board return the claims file to the RO to provide the Veteran with a new VA examination to determine whether the Veteran has objective neurological abnormalities, in particular radiculopathy, related to his service-connected cervical spine spondylosis.  The JMR also instructs that the Veteran be provided with a neurosurgical consultation based on the MRI findings contained in the July 2011 VA examination as advised by the attending radiologist; however, the Veteran submitted a November 2013 statement in which he included an April 2012 VA neurosurgery consultation report regarding possible surgery on his cervical spine.  The April 2012 consultation report includes the findings and impression of the July 2011 MRI of the cervical spine and indicates increased symptoms involving the right upper extremity.  Accordingly, the Board remands to provide a new VA examination and obtain a medical opinion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

All VA treatment records that could potentially be helpful in resolving a claim must be obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  Prior to the September 2012 Board decision, the record did not reflect that the Veteran sought treatment through VA for his cervical spine.  The April 2012 VA report suggests that he now does although the date on which he began seeking VA care is not stated.  To ensure a complete record on appeal, the Veteran's VA treatment records pertaining to the cervical spine must be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records concerning the cervical spine.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his cervical spine spondylosis.  Sufficient evaluations should be scheduled to evaluate the orthopedic and neurological symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected cervical spine spondylosis with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  

The VA examiner is requested to offer the following opinions: 

a.  Are there objective neurological abnormalities associated with the service-connected cervical spine spondylosis?  The examiner should discuss the pertinent MRI reports and findings, including the July 2011 MRI showing "congenital stenosis of the cervical spine with nerve encroachment..." with the additional comment that "range of motion does cause more severe cord compression...."

b.  Does the Veteran have a current diagnosis of radiculopathy, or any other neurological disorder, of either upper extremity?

c.  If so, is any such diagnosed disorder at least as likely as not causally or etiologically related to the Veteran's cervical spine spondylosis?  

d.  If there is a diagnosed neurological disorder of either upper extremity not caused by the cervical spine disability, is it at least as likely than not that the neurological disorder is aggravated by the cervical spine spondylosis?  If the VA examiner finds that a neurological disorder of either upper extremity is aggravated by his service-connected cervical spine disorder, the examiner should, to the extent possible, indicate the degree of disability prior to aggravation and the current degree of disability. 

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner should provide a complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

